DETAILED ACTION

This non-final office action is in response to claims 1-20 filed June 29, 2020 for examination. Claims 1-20 are being examined and are pending.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement filed 01/26/2021 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on 06/29/2020 have been accepted.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting rejection as being unpatentable over claims 1-20 of US Patent application # 16/915,356, # 16/915,371, US Patent # 10,785,220 B2 (S/N# 15/995,830), US Patent # 10,785,214 B2 (S/N # 15/995,831), # US Patent # 10,855,666 B2 (S/N # 15/995,894),  US Patent # 10,972,472 B2 (S/N # 15/995,824), and US Patent # 10,798,126 B2 (S/N # 15/995,837), S/N # 16/915,496, S/N # 16/915,492, S/N # S/N 16/915,484, S/N # 16/915,480, and S/N # 16/915,473. Although the conflicting claims are not identical, they are not patentably distinct from each other because the referenced patents, co-pending US patent applications and the instant application are claiming common subject matter, as follows (Since all the claims recited similar limitations, examiner shows independent claim 1 of instant application and claim 1 of some co-pending patent applications and US Patents as example):
Instant Application
(# 16/915,484)
US Pat App # 16/915,356
US Pat App # 16/915,371
US Pat. 10,785,220 B2
(15/995,830)
1. A system for providing alternate treatments for interactions with unauthorized users, the system 
1. A system for alternate user communication routing, the system comprising: one or more memory 
1. A system for alternate user communication routing, the system comprising: one or more memory 




Instant App
(16/915,484)
US 10,785,214  (15/995,831)
US 10,855,666 (15/995,894)
US 10,972,472  (15/995,824)
US 10,798,126 (15/995,837)
A system for providing alternate treatments for 






Allowable Subject Matter
Claims 1, 16, and 19 would be allowable if rewritten or amended or filed terminal disclaimer to overcome the rejection(s) under non-statutory double patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

Prior art US 2014/0007185 A1 (Han et al.) disclosed “In some cases, authentication credentials associated with received authentication information may be automatically associated with a subsequently received fingerprint specifically if validation of the received authentication information fails. For example, a smart phone may be configured to require a password in order to use the phone. If an incorrect password is provided, the phone may be configured to capture a fingerprint from a touch I/O device of the phone within a certain time window (such as such as a few seconds as part of a unified gesture/action gather and validate a biometric) of the receipt of the incorrect password. The phone may then store the fingerprint and associate the fingerprint with failed authentication credentials (which correspond to no user rights). In this way, the phone may enable tracking of unauthorized users of the phone by storing fingerprints of users who provide incorrect passwords.” [0068]
None of the prior arts on the record taken alone or in combination teaches the following feature in combination with other limitations: “provide an alternate treatment to the unauthorized user, wherein the alternate treatment comprises indicating that the information requested is unavailable by: identifying the information the unauthorized user has requested; and providing an indication that the information is currently unavailable to the unauthorized user on the one or more user computer systems; and capture unauthorized user information from the unauthorized user based on the alternate treatment.”
	Dependent claims 2-15, 17-18, and 20 would also be allowable because of their dependency to allowable claims 1, 16 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        



.